DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 06/06/2022 are acknowledged and entered.

Claims 1-18 were pending.  In the amendment as filed, applicants have amended claim 1; and cancelled claims 16-18.  No claims have been added.  Therefore, claims 1-15 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (Claims 1-15) in the reply filed on 06/06/2022 is acknowledged.  As stated in the remarks filed on 06/06/2022: “Applicants hereby elect to prosecute the claims of Group |, claims 1-15, without traverse”.

Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.  Additionally, it is relevant to note that claims 16-18 were cancelled by the amendment filed on 06/06/2022.



Applicant’s election of species for a type of composition in the reply filed on 06/06/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As stated in the remarks filed on 06/06/2022: “With respect to the NAE inhibitor, Applicants elect MLN4924 (TK924), which has the structure: 
    PNG
    media_image1.png
    271
    219
    media_image1.png
    Greyscale
. With respect to a low dose of IL-2, Applicants elect wherein the low dose of IL-2 is from about 0.05 x106 IU/m2 to about 5 x106 IU/m2. With respect to a condition for treatment, Applicants elect systemic lupus erythematosus”.

Accordingly, claims 1-15 are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 11/18/2019, this present application is a 371 of  PCT/US2018/034591 that was filed on 05/25/2018.  PCT/US2018/034591 claims priority to provisional application 62/511,002 that was filed on 05/25/2017.  Therefore, this application has an effective filing date of 05/25/2017 for prior art searches.

Information Disclosure Statement
The listing of references in the specification (see pg. 34) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims depending therefrom, are indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.  Claim 1 has two primary claims elements: 1) two specific type of active pharmaceutical agents; and 2) a type of patient population.  However, the way in which the “wherein” clause is written, it is not clear how this phrase is limiting to the individual type of active pharmaceutical agents, their combination as a whole, and/or the active method step.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the instant claimed treatment methodology.  That is the “wherein” clause encompasses both the “area under the curve” (AUC), which is the area under the plot of plasma concentration of a single drug or a combination of drugs versus time after dosage, and the Cmax, which is the maximum (or peak) serum concentration that a drug achieves in a specified compartment or test area of the body after a single drug or a combination of drugs has been administered and/or before the administration of a second dose of either a single drug or a combination of drugs.  As a result, it is unclear as from which point of reference and/or what type of active pharmaceutical agents is the “wherein” clause referring to.  Therefore, claim 1 and all its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 7 is indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.  Claim 1 for which claim 7 depends has two primary claims elements: 1) two specific type of active pharmaceutical agents; and 2) a type of patient population.  However, the way in which the “wherein” clause is written, it is not clear how this phrase is limiting to the individual type of active pharmaceutical agents, their combination as a whole, and/or the active method step.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the instant claimed treatment methodology.  That is the “wherein” clause encompasses both the “area under the curve” (AUC), which is the area under the plot of plasma concentration of a single drug or a combination of drugs versus time after dosage, and the Cmax, which is the maximum (or peak) serum concentration that a drug achieves in a specified compartment or test area of the body after a single drug or a combination of drugs has been administered and/or before the administration of a second dose of either a single drug or a combination of drugs.  Thus, it is unclear as from which point of reference and/or what type of active pharmaceutical agents is the “wherein” clause referring to.  Accordingly, claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 15 is indefinite for the recitation of “type one diabetes (insulin-dependent diabetes mellitus)” because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.  It is recognized in the pharmaceutical art that the term ‘type one diabetes’ and the phrase ‘insulin-dependent diabetes mellitus’ are synonymous with each other.  That is the term ‘type one diabetes’ is a definite expression, and as a result, the addition of the phrase ‘insulin-dependent diabetes mellitus’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Further, it is unclear why the phrase ‘insulin-dependent diabetes mellitus’ is in parentheses.  Consequently, claim 15 is rejected under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 27, 2022